Judgment and order reversed, and complaint unanimously dismissed, without costs, upon condition that defendant stipulate to waive any statute of Umitations which might bar plaintiff in case plaintiff, within one year, brings an action in the State of Pennsylvania; upon the ground that we consider that our decision and memorandum in Woicianowicz v. Philadelphia & Reading Coal & Iron Co. (186 App. Div. 906), decided by us in November, 1918, are applicable to this case. Otherwise, judgment and order unanimously affirmed, with costs. Present — Jenks, P. J., Mills, Putnam, Kelly and Jaycox, JJ.